Citation Nr: 0618957	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  04-23 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a neck and shoulder 
disorder.  

2.  Entitlement to service connection for skin cancer of left 
ear, including as a result of exposure to herbicides.

3. Entitlement to service connection for hearing loss.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a shell fragment 
wound of the left first finger.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1967.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, that determined that new and material 
evidence had not been submitted to reopen a claim a shell 
fragment wound of the left first finger, and denied service 
connection for skin cancer of the left ear, chronic neck and 
shoulder strain, and hearing loss.  

The issues of entitlement to service connection for hearing 
loss and whether new and material evidence has been submitted 
to reopen a claim for service connection for shell fragment 
wound of the left first finger are addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A neck and shoulder disorder did not have its onset in 
service and is otherwise etiologically unrelated to active 
service.

2.  The veteran's skin cancer of the left ear did not have 
its onset in service or within one year of discharge from 
service, and is otherwise unrelated to service.




CONCLUSIONS OF LAW

1.  The criteria for service connection for a neck and 
shoulder disorder have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).

2.  The criteria for service connection for skin cancer of 
the left ear have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1116, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in April 2002.  This notice was 
provided to the veteran prior to initial adjudication of the 
claims by the RO in February 2003.  The veteran was told of 
the requirements to establish successful claims for service 
connection, advised of his and VA's respective duties, and 
asked to submit information and/or evidence, which would 
include that in his possession, to the RO.  The timing and 
content of this letter complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

During the pendency of this appeal the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id..  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claims for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

Service medical records are associated with the claims file.  
Records and reports from VA and non-VA health providers have 
also been obtained, including, but not limited to, the VA 
Hospital in Salt Lake City, Utah, the Santa Teresa Medical 
Center/Community Hospital, the Fresno Medical Center, and 
Kaiser Permanente Medical Group.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  However, merely showing current disabilities and an 
alleging event in service is not enough to necessitate 
medical examinations.  Competent evidence must also show that 
the claimed disabilities or symptoms may be associated with 
the service events.  38 C.F.R. § 3.159(c)(4) (2005).  VA's 
duty to provide a medical examination is not triggered unless 
the veteran shows a causal connection between his claimed 
skin cancer of the left ear and chronic strain of the neck 
and shoulder and an inservice disease or injury.  See Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

In this case the Board declines to obtain medical 
examinations because there is no competent evidence 
indicating a causal connection between the veteran's service 
and his post-service skin cancer of the left ear and claimed 
chronic neck and shoulder strain.  The first objective 
evidence of any complaint, diagnosis or treatment for his 
skin cancer of the left ear is found in an October 1997 
surgical pathology report from Santa Teresa Community 
Hospital.  The first evidence of a disorder of the neck or 
shoulder is found an April 1999 radiology reports from Kaiser 
Permanente that show a possible old minimal compression 
fracture of C6 and minor dextroscoliosis of the thoracic 
spine.  As the veteran was separated from active service in 
November 1967, this evidence post dates service by three 
decades.  Furthermore, there is no evidence of related injury 
or disease in service or of objective evidence associating 
these conditions with the veteran's service.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2005); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.


Service connection

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the 
evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), 
the Court held, in pertinent part, that the law requires only 
the Board address its reasons for rejecting evidence 
favorable to the claimant.  The Federal Circuit has also held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service connection generally requires 
evidence of a current disability with relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercedo-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi,  3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2005).


Neck and shoulder disorder

Service medical records are absent for any complaint or 
treatment for the veteran's neck or shoulders.  A report of 
medical examination from August 1967 indicates that the 
veteran's spine, other musculoskeletal, and neck, were 
normal.  An associated medical history shows that the veteran 
did not then have or had ever had a painful or trick 
shoulder, painful or swollen joints, or any illness or injury 
not already noted.  The only conditions noted on this form 
are hematuria, as the result of a drug reaction, and 
sinusitis.  

The only post-service evidence of treatment, diagnosis or 
complaint involving the veteran's neck or shoulder are x-ray 
findings of minor dextroscoliosis of the thoracic spine and 
"what appears to be an old, minimal compression fracture of 
C6, as some associated degenerative changes are seen.  No 
acute fractures are evident."  These findings are contained 
in March and April 1999 x-ray reports.  

The veteran states that he suffered strain of his neck and 
shoulder from lifting rifles and heavy guns during service.  
In support of his claim he has submitted pictures of an 
individual, assumed to be the veteran, holding a rifle and 
lifting shells that are approximately one meter long.  The 
veteran is certainly competent to state that he lifted heavy 
objects in service and even that he felt exertion or pain in 
doing so.  However, as a layman, he cannot offer competent 
evidence that this caused a strain of his neck and shoulder.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").

The veteran has used the term "chronic" in describing his 
claimed neck and shoulder strain.  Evidence of record fails 
to support an in-service occurrence of a chronic neck or 
shoulder strain or of continuity of symptomatology to 
demonstrate chronicity.  There is no record of any injury to 
his neck or shoulder during service.  Furthermore, even if he 
felt pain in lifting heavy objects in service, the record 
contains no evidence of any complaint or treatment for this 
claimed disability until 30 years after separation.  The x-
ray finding of a possible "old" compression fracture of C6 
does not form any link to service, as there was over thirty 
years after separation from service.  In rendering a 
determination on the merits of a claim, the lack of evidence 
of treatment may bear on the credibility of the evidence of 
continuity.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  

The record is absent for any medical opinion that any current 
disorder of the veteran's neck or shoulders had its onset 
during service or is related to any in-service disease or 
injury, or (in the case of arthritis) was manifest within one 
year of service.  See 38 U.S.C.A. §§ 1110, 1112, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  The 
veteran's statements stand alone in support of an occurrence 
in service or a nexus between any current neck and shoulder 
disorder and his service.  The Board must assess the 
credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  Given the the objectivity 
of the August 1967 examination report, the fact that it was 
made contemporaneous to the claimed events, and the lack of 
any evidence corroborating the veteran's account, the Board 
finds the medical examination of August 1967 and the lack of 
evidence of treatment for the claimed disability more 
probative than the veteran's account of a chronic neck and 
shoulder strain during service.  Therefore, the veteran's 
claim for service connection for a neck and shoulder disorder 
must be denied.  


Left ear skin cancer

The veteran contends that he suffers skin cancer of the left 
ear as a result of exposure to Agent Orange during his active 
service in the Republic of Vietnam.  

VA regulations provide that if a veteran was exposed to a 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service connected, 
if the requirements of 38 C.F.R. § 3.307(a) are met, even if 
there is no record of such disease during service: chloracne 
or other acneform disease consistent with chloracne; type 2 
diabetes (also known as Type II diabetes mellitus); Hodgkin's 
disease; chronic lymphocytic leukemia (CLL); multiple 
myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostrate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); and, soft tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2005).

A veteran, who during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  39 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2005).

The veteran served in the United States Army for over 16 
months in the Republic of Vietnam during the Vietnam era.  
Therefore the Board concludes that the veteran was exposed to 
an herbicide agent during his Vietnam era service.  38 
U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii) (2005).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  In this regard, the Board observes 
that VA has issued several notices in which it was determined 
that a presumption of service connection based upon exposure 
to herbicides used in Vietnam should not be extended beyond 
specific disorders, based upon extensive scientific research.  
See, e.g., 68 Fed. Reg. 27,630-27,641 (May 20,2003); 67 Fed. 
Reg. 42600 (June 24, 2002); 66 Fed. Reg. 2376 (Jan. 11, 
2001); 64 Fed. Reg. 59232 (Nov.2 1999).

Private medical records from February 1998 to February 2001 
show the diagnoses of recurrent basal cell carcinoma of the 
veteran's left ear.  However, neither basal cell carcinoma 
nor skin cancer is among the diseases listed as associated 
herbicide exposure.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 
3.309(e).  Therefore, the presumption based on exposure to 
herbicides in Vietnam does not apply to the veteran's claim 
for service connection for skin cancer of his left ear.  

Notwithstanding the foregoing, the Federal Circuit has 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  Thus, even if service connection may 
not be presumed for a certain disorder based on a particular 
type of exposure, VA is nevertheless obligated to consider 
whether service connection can be established for that 
disorder on a direct basis.

In this case, the veteran is not precluded from establishing 
service connection for skin cancer of the left ear by showing 
a medical nexus between his skin cancer of the left ear and 
his active service.  Id.; See also Brock v. Brown, 10 Vet. 
App. 155,162 (1997).  However, in examining the record, the 
Board finds no evidence establishing direct service 
connection for this claimed disability.

Service medical records are absent for any mention of 
complaint, treatment or diagnosis of skin cancer or any other 
skin disorder of the veteran's left ear.  An August 1967 
medical examination report indicates that the veteran's ears, 
head and face were normal.  An associated report of medical 
history shows that the veteran did not then have or had ever 
had any tumor, growth, cyst or cancer.  While this report 
indicated that the veteran had ear, nose and throat trouble, 
the notation states that he had year round sinusitis and 
hematuria due to a drug reaction.  

Nor is there any evidence of any cancer of the left ear or 
complaint of such until an October 1997 pathology report 
indicated that the veteran did not have basal cell carcinoma 
of the left ear.  Furthermore, the record is absent for any 
medical opinion linking the veteran's skin cancer of the left 
ear, or any disorder of the left ear, with his service.

The veteran has alleged that his post-service skin cancer of 
the left ear is related to Agent Orange exposure.  However, 
the veteran, as a layman, is not competent to give a medical 
opinion on the etiology of a condition.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").

Finally, certain chronic diseases may be presumed to have 
been incurred in service, although not otherwise established 
as such, if manifested to a degree of ten percent or more 
within one year in most cases of the date of separation from 
service.  38 U.S.C.A.  § 1112(a)(1) (West 2002); 38 C.F.R. § 
3.307(a)(3) (2005); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. 
§ 3.309(a).  This includes malignant tumors.  38 C.F.R. 
§ 3.309(a).  Regardless of whether the veteran's diagnosed 
skin cancer of the left ear was malignant, since there is no 
evidence of it for more than one year after discharge from 
service, the provisions of § 3.307(a)(3) and 3.309(a) do not 
apply.  

Because there is no competent evidence of record showing that 
the veteran's claimed skin cancer of the left ear is related 
to his active service, his claim for service connection must 
be denied.  


Conclusion

For the reasons provided above, the preponderance of evidence 
is against the veteran's claims.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2005).  The Board regrets that a more 
favorable determination could not be made in this case.




ORDER

Entitlement to service connection for a neck and shoulder 
disorder is denied.  

Entitlement to service connection for skin cancer of the left 
ear, including as a result of exposure to herbicides, is 
denied.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration

Service medical records show that the veteran experienced 
left ear hearing loss during service.  See 38 U.S.C.A. 
§§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.385 
(2005).  His DD 214 shows that he was attached to an 
artillery unit and served in the Republic of Vietnam during 
the Vietnam era.  On remand, he should be afforded a VA 
audiological examination because there is insufficient 
evidence of record for the Board to make a decision on his 
claim for service connection for hearing loss.  38 C.F.R. § 
3.159(c)(4) (2005).

The veteran has indicated that he received a shell fragment 
wound in service and has stated that he received a Purple 
Heart.  In an effort to verify these statements, the 
veteran's service personnel records should be obtained.  

Also, VCAA notice is deficient as to the new and material 
claim.  In a recent case, the Court held that VCAA notice 
under 38 U.S.C.A. § 5103a (2005) applies to claims to reopen 
based on submission of new and material evidence.  Kent v. 
Nicholson, No. 01-181 (U.S. Vet. App. Mar. 31, 2006).  Under 
Kent, VA must notify the veteran of what constitutes 
"material" evidence in the context of his particular claim 
to reopen.  Id.  VA should tell the veteran the basis for the 
previous denial and what the evidence must show in order to 
reopen his particular claim.  Additionally, VA must notify 
the veteran of the meaning of "new" evidence.  Id.  In the 
April 2002 VCAA notice letter, the requirements of Kent were 
not met.  Additionally, this notice letter set out a standard 
for new and material evidence that is not applicable to the 
veteran's claim to reopen because the claim was filed after 
August 29, 2001.  The veteran should be apprised of the 
proper standard, as contained in 38 C.F.R. § 3.156(a) (2005).  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran corrective VCAA notice 
letter, with respect to petition to reopen a 
claim for service connection for a shell 
fragment wound of the left first finger.  
This notice should include the proper 
standard for new and material evidence (for 
claims filed after August 29, 2001) and an 
explanation of what the evidence must show 
to reopen this veteran's claim for a shell 
fragment wound of the left first finger, as 
outlined in Kent v. Nicholson, No. 04-181 
(U.S. Vet. App. March 31, 2006.  Again, VA 
must tell the veteran the basis for the 
previous denial and what the evidence must 
show in order to reopen his particular 
claim.

2.  Make arrangements to obtain the 
veteran's complete service personnel 
records, to include any verification that he 
was awarded the Purple Heart.

3.  Schedule the veteran for a VA 
audiological evaluation.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested examination.  The 
examiner should indicate in the report that 
the claims file was reviewed.  All necessary 
tests should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.

The examiner should state whether there is a 
50 percent or greater probability (as likely 
as not) that any current hearing loss had 
its onset during active service or is 
related to in-service disease or injury, 
including noise exposure.  

The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached.

4.  Then, readjudicate the veteran's claims, 
with application of all appropriate laws, 
regulations, and case law, and consideration 
of any additional information obtained as a 
result of this remand.  If the decision with 
respect to the claim remains adverse to the 
veteran, he and his representative, if any, 
should be furnished a supplemental statement 
of the case and afforded an appropriate 
period of time within which to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


